DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/2/2021 has been entered.
Response to Amendment
Acknowledgement is made to the amendment received 1/18/2022.
Claims 1-4, 8, 10-11, 13, 17-19, 33 have been amended. Claims 5-7, 9, 12, 14, 16, 20-21 have been cancelled. Claims 23-24 have been added. Claims 1-4, 8, 10-11, 13, 15, 17-19, and 22-24 are pending and addressed below. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4, 8, 10-11, 13, 15, 17-19, and 22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “the leading end” in line 7. There is insufficient antecedent basis for the claim. For examination purposes, the leading end will be read as --a leading end--.
Claim 13 recites the limitation “controlling the interstitial stimulation” in line 1. There is insufficient antecedent basis for the claim. For examination purposes, the interstitial stimulation will be read as --controlling interstitial stimulation--.
Claim 13 recites the limitation “the leading end” in line 9. There is insufficient antecedent basis for the claim. For examination purposes, the leading end will be read as --a leading end--.
Claim 24 recites the limitation “the leading end” in line 10. There is insufficient antecedent basis for the claim. For examination purposes, the leading end will be read as --a leading end--.
Claims 2-4, 8, 10-11, 15, 17-19 and 22-23 inherits the issue of indefiniteness from claims 1 and 13 by nature of its dependency. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 8, 10-11, 13, 15, 17 and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deem (U.S. PGPub. No. 20100222851) in view of Toth (U.S. PGPub. No. 20150289929).
Regarding claim 1, Deem teaches:
A system comprising: a device configured to provide interstitial stimulation and renal sympathetic denervation of renal nerves of a renal artery of a subject from a location outside the renal artery, (Para. 0083, 0100)
wherein the device comprises a lumen with a first configuration and a second configuration, (Para. 0106, 0114; Fig. 16A-B, catheter 282 has a lumen)
a wall surrounding the lumen, (Fig. 16, catheter 282 has a wall around the lumen)
an electrode coupled to the wall, (Para. 0112; Fig. 16A-B, electrodes 286a-b)
and a removable [guidewire] sized and shaped to extend within the lumen, (Para. 0102; guidewire through lumen)
wherein, in the first configuration, the [guidewire] extends within the lumen such that a sharp end of the [guidewire] forms the leading end of the device for insertion of the device into the subject, (Para. 0102; guidewires form a leading end for device insertion)
and wherein, in the second configuration, the needle is removed from the lumen with the device positioned at the location such that the lumen is open for the renal sympathetic denervation; (Para. 0112; Fig. 16A-B shows no guidewire)
…control the interstitial stimulation of the renal nerves by the electrode (Para. 0100, 0113)
and control the renal sympathetic denervation of the renal nerves via the lumen in the second configuration (Para. 0112, 0078)
Deem teaches controlling stimulation and denervation and using a guidewire for catheter placement (Para. 0078, 0102, 0112), but does not explicitly disclose a computer or a needle.
In related denervation device art, Toth teaches a removable needle and guidewire sized and shaped to extend within a lumen as a part of the placement procedure (Para. 0362). Toth further teaches using a computer for visualizing target tissue and a controller for sending/receiving signals from the electrodes (Para. 0059, 0106, 0386). The controller controls the surgical tool to perform stimulation and ablation/denervation (Para. 0007, 0310). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Deem based on the teachings of Toth to incorporate a computer to control the interstitial stimulation/renal sympathetic denervation and a needle in order to effectively receive and send commands from the user and effectively place the device by target tissue (Toth, Para. 0362, 0386).
Regarding claim 23, 
The system of claim 1, (described above)
…6U.S. Application No. 15/745,941Docket No. 2015P00600WOUS / 44755.2228US01determine whether the subject is suitable for renal sympathetic denervation based on the interstitial stimulation such that the renal sympathetic denervation and the interstitial stimulation are different; (Deem, Para. 0138-0139, 0141)
and control the renal sympathetic denervation to proceed only after it is determined that the subject is suitable for the renal sympathetic denervation based on the interstitial stimulation. (Deem, Para. 0138-0139, 0141)
The Deem/Toth combination does not explicitly disclose proceeding “only after” determining the subject’s suitability. However, Deem teaches the use of stimulation to determine the location of renal nerves and whether denervation has occurred (Deem, Para. 0049) and identify optimal locations of denervation (Deem, Para. 0139; determining the optimal location of the subject read as ‘determine whether the subject is suitable’). By stimulating the tissue and analyzing blood pressure, indicative of renal blood flow (Deem, Para. 0141), the user can determine the extent of renal neuromodulation (Deem, Para. 0138). One of ordinary skill in the art would recognize that completion of the procedure would not require additional denervation. Deem further teaches stimulation prior to and after neural modulation (Deem, Para. 0138). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to control the renal sympathetic denervation to proceed only after it is determined that the subject is suitable, in order to deliver and monitor effective treatment at optimal locations (Deem, Para. 0100, 0139).
As described above, Toth teaches using a computer for visualizing target tissue and a controller for sending/receiving signals from the electrodes (Para. 0059, 0106, 0386). The controller controls the surgical tool to perform stimulation and ablation/denervation (Para. 0007, 
Regarding claim 22, the Deem/Toth combination teaches
The system of claim 23 (described above). 
…control at least two measurements of blood pressure and/or at least two measurements of heart rate of the subject, (Deem, Para. 0135, 0141-0142)
 wherein at least one of the at least two blood pressure measurements and/or at least one of the at least two heart rate measurements is performed during the interstitial stimulation, (Toth, Para. 0037)
and wherein whether the subject is suitable for the renal sympathetic denervation is determined using a comparison of the at least two blood pressure measurements and/or a comparison of the at least two heart rate measurements. (Deem, Para. 0135, 0139, 0141-0142; determining the optimal location of the subject read as ‘determine whether the subject is suitable’)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Deem based on the teachings of Toth to incorporate a measurement performed during the interstitial stimulation in order to effectively monitor the surgical procedure and determine the progress of an associated treatment (Toth, Para. 0126).
As described above, Toth teaches using a computer for visualizing target tissue and a controller for sending/receiving signals from the electrodes (Para. 0059, 0106, 0386). The controller controls the surgical tool to perform stimulation and ablation/denervation (Para. 0007, 
Regarding claim 2, the Deem/Toth combination teaches:
The system of claim 22 (described above). 
…determine a blood pressure change parameter indicative of a change in blood pressure based on the at least two blood pressure measurements and/or a heart rate change parameter 2U.S. Application No. 15/745,941Docket No. 2015P00600WOUS / 44755.2228US01indicative of a change in heart rate based on the at least two heart rate measurements; (Deem, Para. 0135, 0141-0142; physiological parameters)
determine that the subject is suitable for the renal sympathetic denervation based on the blood pressure change parameter and/or the heart rate change parameter. (Deem, Para. 0135, 0139, 0141-0142; determining the optimal location of the subject read as ‘determine whether the subject is suitable’)
As described above, Toth teaches using a computer for visualizing target tissue and a controller for sending/receiving signals from the electrodes (Para. 0059, 0106, 0386). The controller controls the surgical tool to perform stimulation and ablation/denervation (Para. 0007, 0310). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Deem based on the teachings of Toth to incorporate a computer in order to effectively receive and send commands from the user (Toth, Para. 0362, 0386).
Regarding claim 8, the Deem/Toth combination teaches:
The system of claim 1 (described above)
wherein the device is configured to perform the renal sympathetic denervation interstitially. (Deem, Para. 0039)
Regarding claim 10, the Deem/Toth combination teaches:
The system of claim 22 (described above)
wherein at least one of the at least two measurements of the blood pressure and/or at least one of the at least two measurements of the heart rate is performed during the renal sympathetic denervation. (Deem, Para. 0100)
Regarding claim 11, the Deem/Toth combination teaches the system of claim 10 (described above). Deem further teaches determining when the renal sympathetic denervation is a success based on the at least one of the at least two blood pressure measurements and/or the at least one of the at least two heart rate measurements performed during the renal sympathetic denervation (Deem, Para. 0049, 0138-0139, 0141). Toth further teaches monitoring physiological signals to determine the extent of completion (Toth, Para. 0136). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Deem based on the teachings of Toth to incorporate determining when the renal sympathetic denervation in order to end energy delivery and effectively retract the probe and remove any surgical tools from the body (Toth, Para. 0265). 
As described above, Toth teaches using a computer for visualizing target tissue and a controller for sending/receiving signals from the electrodes (Para. 0059, 0106, 0386). The controller controls the surgical tool to perform stimulation and ablation/denervation (Para. 0007, 0310). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Deem based on the teachings of Toth to incorporate a 
Regarding claim 13, the Deem/Toth combination teaches 
A method comprising: controlling the interstitial stimulation of renal nerves by an electrode of a device for interstitial stimulation and renal sympathetic denervation of the renal nerves of a renal artery of a subject from a location outside the renal artery, (Deem, Para. 0083, 0100, 0112-0113; Fig. 16A-B, electrodes 286a-b)
wherein the device comprises a lumen with a first configuration and a second configuration, (Deem, Para. 0106, 0114; Fig. 16A-B, catheter 282 has a lumen)
a wall surrounding the lumen, (Deem, Fig. 16, catheter 282 has a wall around the lumen)
the electrode coupled to the wall, (Deem, Para. 0112; Fig. 16A-B, electrodes 286a-b)
and a removable [guidewire] sized and shaped to extend within the lumen, (Deem, Para. 0102; guidewire through lumen)
wherein, in the first configuration, the [guidewire] extends within the lumen such that a sharp end of the [guidewire] forms the leading end of the device for insertion of the device into the subject, (Deem, Para. 0102; guidewires form a leading end for device insertion)
and wherein, in the second configuration, the needle is removed from the lumen with the device positioned at the location such that the lumen is open for the renal sympathetic denervation; (Deem, Para. 0112; Fig. 16A-B shows no guidewire) 
and 4U.S. Application No. 15/745,941Docket No. 2015P00600WOUS / 44755.2228US01controlling the renal sympathetic denervation of the renal nerves via the lumen in the second configuration. (Deem, Para. 0112, 0078)

In related denervation device art, Toth teaches a removable needle and guidewire sized and shaped to extend within a lumen as a part of the placement procedure (Para. 0362). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the guidewire of Deem and replace it with the insertion needle of Toth in order to provide the same predictable results of effectively placing the device by target tissue (Toth, Para. 0362).
Regarding claim 15, the Deem/Toth combination teaches the method of claim 13 (described above). Toth further teaches using a computer for visualizing target tissue and a controller for sending/receiving signals from the electrodes (Para. 0059, 0106, 0386). The controller controls the surgical tool to perform stimulation and ablation/denervation (Para. 0007, 0310). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Deem based on the teachings of Toth to incorporate a non-transitory computer readable medium storing program code, that when executed by a computer process causes the computer process or carry out the method of claim 13 in order to effectively receive and send commands from the user (Toth, Para. 0362, 0386).
Regarding claim 17, the Deem/Toth combination teaches:
The system of claim 1 (described above)
 wherein, in the second configuration, the lumen is open for delivery a neurolytic fluid for the renal sympathetic denervation, (Toth, Para. 0127)
wherein the device is configured to perform the renal sympathetic denervation by the delivery of the neurolytic fluid into a periarterial space of the renal artery via the lumen in 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Deem based on the teachings of Toth to incorporate a neurolytic fluid to perform renal sympathetic denervation in order to effectively deliver therapeutic substances to target tissue and produce the same predictable results of effective denervation. 
Regarding claim 24, the Deem/Toth combination teaches:
An apparatus, comprising: a device configured to provide interstitial stimulation and renal sympathetic denervation of renal nerves of a renal artery of a subject from a location outside the renal artery, (Deem, Para. 0083, 0100)
wherein the device comprises: a lumen with a first configuration and a second configuration; (Deem, Para. 0106, 0114; Fig. 16A-B, catheter 282 has a lumen)
a wall surrounding the lumen; (Deem, Fig. 16, catheter 282 has a wall around the lumen)
an electrode coupled to the wall; (Deem, Para. 0112; Fig. 16A-B, electrodes 286a-b)
and a removable [guidewire] sized and shaped to extend within the lumen, (Deem, Para. 0102; guidewire through lumen)
wherein, in the first configuration, the [guidewire] extends within the lumen such that a sharp end of the [guidewire] forms the leading end of the device for insertion of the device into the subject, (Deem, Para. 0102; guidewires form a leading end for device insertion)
and wherein, in the second configuration, the needle is removed from the lumen with the device positioned at the location such that the lumen is open for the renal sympathetic denervation. (Deem, Para. 0112; Fig. 16A-B shows no guidewire)
Deem teaches controlling stimulation and denervation and using a guidewire for catheter placement (Para. 0078, 0102, 0112), but does not explicitly disclose a computer or a needle.
In related denervation device art, Toth teaches a removable needle and guidewire sized and shaped to extend within a lumen as a part of the placement procedure (Para. 0362). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the guidewire of Deem and replace it with the insertion needle of Toth in order to provide the same predictable results of effectively placing the device by target tissue (Toth, Para. 0362).

Claims 3-4 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Deem/Toth combination in further view of Wang (U.S. PGPub. No. 20110306851).
Regarding claim 3, the Deem/Toth combination teaches the system of claim 2 (described above). The Deem/Toth combination teaches determining that the subject is suitable for renal sympathetic denervation by monitoring the subject’s blood pressure (Deem, Para. 0135, 00138-0139, 0141-0142; determining the optimal location of the subject read as ‘determine whether the subject is suitable’). However, the Deem/Toth combination does not explicitly disclose a determination based on an increase of blood pressure and/or heart rate change. 
In related renal ablation art, Wang teaches:
wherein the program code further causes the computer to determine that the subject is suitable for the renal sympathetic denervation when the blood pressure change parameter 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Deem/Toth combination based on the teachings of Wang to have incorporated the increase in blood pressure/heart rate to determine is a subject is suitable in order to determine whether to perform the ablation and minimize unnecessary ablation (Wang, Para. 0018). 
Regarding claim 4, the Deem/Toth combination teaches the system of claim 2 (described above). 
Wang further teaches a blood pressure blood pressure and heart rate increase after stimulation (Tables 1-4). However, Wang does not explicitly disclose an increase by 10 or 20% during stimulation. An increase in blood pressure/heart rate would be considered an obvious reason to treat someone. For example, if a patient exhibits an 80 percent increase in blood pressure, a large blood pressure change, a physician would recognize that the patient would need treatment. It would be obvious to one of ordinary skill in the art (i.e. physician, nurse, etc.) appropriately choose a required percentage range and treat a patient based on an elevated recording.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Deem/Toth combination based on the teachings of Wang to treat a patient when there is an increase by 10 or 20 percent, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 
Regarding claim 18, 
The system of claim 13 (described above)
further comprising: determining whether the subject is suitable for renal sympathetic denervation based on the interstitial stimulation such that the renal sympathetic denervation and the interstitial stimulation are different; (Deem, Para. 0135, 00138-0139, 0141-0142; determining the optimal location of the subject read as ‘determine whether the subject is suitable’) 
performing at least two blood pressure measurements, (Deem, Para. 0135, 0141-0142)
wherein at least one of the at least two blood pressure measurements is performed during the interstitial stimulation; (Toth, Para. 0037)
and comparing the at least two blood pressure measurements, wherein the subject is determined to be suitable for the renal sympathetic denervation (Deem, Para. 0135, 0139, 0141-0142; determining the optimal location of the subject read as ‘determine whether the subject is suitable’)
Wang further teaches a blood pressure blood pressure and heart rate increase after stimulation (Tables 1-4). However, Wang does not explicitly disclose an increase by 20% during stimulation. An increase in blood pressure/heart rate would be considered an obvious reason to treat someone. For example, if a patient exhibits an 80 percent increase in blood pressure, a large blood pressure change, a physician would recognize that the patient would need treatment. It would be obvious to one of ordinary skill in the art (i.e. physician, nurse, etc.) appropriately choose a required percentage range and treat a patient based on an elevated recording.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Deem/Toth combination based on the teachings of Wang to treat a patient when there is an increase by 10 or 20 percent, 
Regarding claim 19, the Deem/Toth/Wang combination teaches:
The system of claim 13 (described above)
further comprising: determining whether the subject is suitable for renal sympathetic denervation based on the interstitial stimulation such that the renal sympathetic denervation and the interstitial stimulation are different; (Deem, Para. 0135, 00138-0139, 0141-0142; determining the optimal location of the subject read as ‘determine whether the subject is suitable’) 
performing at least two heart rate measurements of the subject, (Wang, Para. 0113)
wherein at least one of the at least two heart rate measurements is performed during the interstitial stimulation; (Wang, Para. 0052, 0109, 0113)
and comparing the at least two heart rate measurements, (Wang, Para. 0052, 0109, 0113)
wherein the subject is determined to be suitable for the renal sympathetic denervation when the comparing of the at least two heart rate measurements (Wang, Para. 0052, 0109, 0113)
Wang further teaches a blood pressure blood pressure and heart rate increase after stimulation (Tables 1-4). However, Wang does not explicitly disclose an increase by 10% during stimulation. An increase in blood pressure/heart rate would be considered an obvious reason to treat someone. For example, if a patient exhibits an 80 percent increase in blood pressure, a large blood pressure change, a physician would recognize that the patient would need treatment. It would be obvious to one of ordinary skill in the art (i.e. physician, nurse, etc.) appropriately 
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the amendments have necessitated new grounds of rejection. Specifically, applicant’s argument of the limitations that art not taught by Wang are moot in view of the new rejections under Deem and Toth.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNABETH ELIESSE RODRIGUEZ whose telephone number is (571)272-8662. The examiner can normally be reached M-Th 7a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/A.E.R./Examiner, Art Unit 3794                                                                                                                                                                                                        
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794